UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-8002



ANTHONY WAYNE CAMERON,

                                            Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden, Low Security
Correctional Institution,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-628)


Submitted:   April 28, 2005                    Decided:   May 5, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Wayne Cameron, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Anthony    Wayne    Cameron   seeks     to   appeal   the   district

court’s order dismissing his petition he labeled as filed under 28

U.S.C. § 2241 (2000).    We have reviewed the record and conclude for

the reasons stated by the district court that Cameron’s claims

should be asserted under 28 U.S.C. § 2255 (2000).                      Cameron,

however, has not made a substantial showing of the denial of a

constitutional right as to the district court’s dismissal.                   See

Cameron v. Stansberry, No. CA-04-628 (E.D.N.C. Oct. 21, 2004).

Accordingly, we deny Cameron a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.               See 28

U.S.C. § 2253(c) (2000).

           To   the   extent    that   Cameron’s    notice    of   appeal   and

appellate brief can be construed as a motion for authorization to

file a successive 28 U.S.C. § 2255 (2000) motion, we deny such

authorization.    See United States v. Winestock, 340 F.3d 200, 208

(4th Cir.), cert. denied, 124 S. Ct. 496 (2003).             We dispense with

oral   argument   because      the   facts   and    legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                       DISMISSED




                                     - 2 -